Citation Nr: 0416674	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  01-02 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Evaluation of lumbosacral strain, rated as 40 percent 
disabling from October 4, 1998.

2.  Evaluation of status-post repair of left hip adductor 
longus and adductor brevis, with adductor tenotomy, and 
symphysis pubis subluxation, rated as 30 percent disabling 
from October 4, 1998.

3.  Evaluation of left inguinal hernia, rated as 
noncompensably disabling from October 4, 1998.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from June 1994 to October 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the RO that awarded service connection for lumbosacral strain 
and assigned a 20 percent disability rating, and awarded 
service connection for status-post repair of left hip 
adductor longus and adductor brevis, with adductor tenotomy, 
and symphysis pubis subluxation, and assigned a 30 percent 
disability rating.  The RO also awarded service connection 
for left inguinal hernia and assigned a noncompensable 
evaluation.  Each disability evaluation was made effective 
from October 4, 1998.  By rating action of November 2000, the 
rating for the service-connected lumbosacral strain was 
increased to 40 percent, effective October 4, 1998.  

The veteran testified at a hearing at the RO in July 2000 and 
before the undersigned Veterans Law Judge (VLJ) in September 
2002.  Previously, this case was before the Board in May 2003 
when it was remanded for additional development.

The Board further notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that an appeal 
from an original award does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized each 
rating issue on appeal as a claim for a higher evaluation of 
an original award.  Analysis of such an issue requires 
consideration of each rating to be assigned effective from 
the date of award of service connection-in this case, 
October 4, 1998.  

The Board notes that the veteran has undergone surgeries for 
his left hip disability and left inguinal hernia, and each 
has resulted in scarring, one of which was described by a 
November 2003 VA examiner as exquisitely tender to palpation.  
The RO has not considered scarring as a residual disability 
of either service-connected problem, and has consequently not 
addressed scars in its rating actions, or in the statements 
of the case issued in response to the veteran's appeal.  
Because the evidence of record implies a claim of service 
connection, the question of entitlement to compensation for 
such a disability is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  Lumbosacral strain from October 4, 1998, has been 
manifested by severe limitation of motion with pain and 
muscle spasms, with functional impairment that equates to 
severe lumbosacral strain or severe limitation of motion; 
ankylosis of the spine or neurological deficits associated 
specifically with service-connected lumbosacral strain are 
not shown.

2.  The veteran's status-post repair of left hip adductor 
longus and adductor brevis, with adductor tenotomy, and 
symphysis pubis subluxation is productive of no more than 
severe muscle impairment; functional losses equate to 
disability manifested by flexion of the thigh to 20 degrees.

3.  There is no evidence of recurrence of a left inguinal 
hernia.




CONCLUSIONS OF LAW

1.  An evaluation higher than 40 percent from 
October 4, 1998, for lumbosacral strain is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 
4.27, 4.40, 4.45, 4.71a (Diagnostic Code 5295) (2002); 68 
Fed. Reg. 51454-58 (Aug. 27, 2003).

2.  An evaluation higher than 30 percent from 
October 4, 1998, for status-post repair of left hip adductor 
longus and adductor brevis, with adductor tenotomy, and 
symphysis pubis subluxation is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.27, 4.40, 4.45, 
4.56, 4.73 (Diagnostic Code 5315) (2003).

3.  A compensable evaluation for left inguinal hernia from 
October 4, 1998, is not warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.27, 4.114 (Diagnostic Code 
7338) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Higher Evaluations

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2003).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (2003).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  When, after careful consideration of 
all the evidence of record, a reasonable doubt arises 
regarding the degree of disability, such doubt shall be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2003).  

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson, supra.  Because the veteran has appealed from an 
initial award, consideration must be given to whether a 
higher initial disability evaluation is warranted for any 
period of time since the award of service connection.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2003).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

A.  Lumbosacral Strain

The veteran's service-connected lumbosacral strain has been 
evaluated as 40 percent disabling under 38 C.F.R. § 4.71a 
(Diagnostic Code 5295) from October 4, 1998.  A maximum 40 
percent evaluation is warranted for severe lumbosacral 
strain, with listing of the whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).  A maximum 40 percent rating is warranted for severe 
limitation of lumbar spine motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).  

Additionally, given the 40 percent disability rating assigned 
for the low back disability, the veteran will only be 
entitled to a higher rating under other potentially 
applicable Diagnostic Codes if he has a fracture with cord 
involvement requiring long leg braces or is bedridden (100 
percent), or a fracture of the vertebra without cord 
involvement but leading to abnormal mobility requiring a neck 
brace (60 percent), (Diagnostic Code 5285); complete 
ankylosis of the spine at a favorable angle (60 percent), 
(Diagnostic Code 5286); or ankylosis of the lumbar spine at 
an unfavorable angle (50 percent), (Diagnostic Code 5289).  
38 C.F.R. § 4.71a (2002).

The Board notes that during the pendency of the veteran's 
appeal, VA's Schedule for Rating Disabilities has been 
amended.  The regulations used to evaluate diseases and 
injuries of the spine have changed twice since the veteran 
filed his claim.  These changes became effective on September 
23, 2002, and on September 26, 2003.  See 38 C.F.R. § 4.71a 
(Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 
5292, 5293, 5294, 5295) (2002); 67 Fed. Reg. 54345 (Aug. 22, 
2002) (codified at 38 C.F.R. § 4.71a (Diagnostic Code 5293) 
(2003); 68 Fed. Reg. 51454-58 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243)).  

Because these changes took effect during the pendency of the 
veteran's appeal, the question arises as to which set of 
rating criteria applies.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 1 
Vet. App. 308 (1991), that the version most favorable to the 
claimant be applied when there has been a change in rating 
criteria has been overruled to the extent that it conflicts 
with authority established by the United States Supreme Court 
and the Federal Circuit).  

Effective September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243 (for, respectively, vertebral 
fracture or dislocation; sacroiliac injury and weakness; 
lumbosacral or cervical strain; spinal stenosis; 
spondylolisthesis or segmental instability; ankylosing 
spondylitis; spinal fusion; degenerative arthritis of the 
spine; and intervertebral disc syndrome).  The criteria for 
rating diseases and injuries of the spine were also amended.  
Effective September 26, 2003, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching 
in the area of the spine affected by residuals of injury or 
disease, a 40 percent evaluation is warranted for 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire spine.  68 Fed. Reg. 51454, 51456-58 (to be codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243).

Any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
are to be rated separately.  68 Fed. Reg. 51454, 51456 (to 
be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243, Note (1)). 

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  68 
Fed. Reg. 51454, 51456 (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2)).

The Board notes that the RO addressed the veteran's 
disability under the revised criteria for evaluating 
diseases and injuries of the spine in the January 2004 
supplemental statement of the case.

After assessing the evidence of record in light of the 
potentially applicable criteria, the Board finds that an 
evaluation higher than 40 percent, from October 4, 1998, is 
not warranted under the old or new criteria for rating 
lumbosacral strain.  

In order to obtain clarifying evidence, especially on the 
question of whether the veteran experienced any secondary 
disc syndrome due to service-connected lumbosacral strain, 
the Board ordered a VA examination in November 2002.  VA 
examinations were scheduled for April 2003 and September 
2003; however, the veteran failed to report to these 
examinations.  The record shows that the RO had sent the 
veteran letters in March 2003 and October 2003 informing him 
of the provisions of 38 C.F.R. § 3.655 and that his claim 
would be rated based on the evidence of record in the event 
that he failed to report to an examination.   

The veteran, however, did appear for VA examinations 
conducted in November 2003.  At the November 2003 VA 
digestive examination, the veteran reported that he was 
employed as a geologist.  At his VA orthopedic examination in 
November 2003, he gave his history of injury to the back in 
service.  It was noted that he had been incapacitated 12 to 
15 times over the previous year, on each occasion for one 
day, the last being in August 2003.  It was further noted 
that incapacity was partly due to the back and partly due to 
problems in the inguinal area.  Physical examination revealed 
that the veteran could extend the back 10 degrees, flex 30 
degrees, bend to the left 25 degrees which produced pain in 
the left inguinal area and left hip, bend to the right 25 
degrees producing pain in the left inguinal area.  The 
impressions were degenerative disc disease of the lumbar 
spine, severe disability with progression; status post 
symphysis pubis separation with local pain; and status post 
repeated operative procedures of the left thigh and left 
groin with continued severe local pain and limitation of 
motion.  The examiner opined that the veteran's muscle tone 
had increased in the lumbar area bilaterally, more on the 
left than on the right.  The examiner further opined that 
palpation produced severe tenderness with compression on the 
left.  It was further noted that a magnetic resonance imaging 
(MRI) would be ordered.

November 2003 X-rays of the lumbosacral spine revealed 
lumbarization of the S1 with a bony defect in the posterior 
arch of S1, either congenital or postoperative in nature.  
The lumbar spine was otherwise essentially unremarkable.  It 
was noted that the veteran had failed to report for his 
scheduled MRI testing. 

The medical findings support the current 40 percent 
evaluation under the old criteria; there is evidence of 
severe limitation of motion with functional impairment 
equating to severe lumbosacral strain.  In this regard, the 
Board notes that the maximum schedular award is 40 percent 
under Diagnostic Code 5292 or 5295, which deals with 
limitation of motion and lumbosacral strain, respectively.  
Hence, no greater benefit can flow to the veteran under 
either Code.  Separate ratings under Diagnostic Code 5292 and 
5295 are not assignable because each contemplates limitation 
of motion, among other things.  38 C.F.R. § 4.14.  

As to the consideration of other Diagnostic Codes relating to 
the spine that provide for an evaluation in excess of 40 
percent (Codes 5289, 5286, 5285), a higher evaluation is not 
warranted.  The Board notes that the veteran's claims file 
does not contain a diagnosis of ankylosis of the lumbosacral 
spine.  (Ankylosis is defined as immobility and consolidation 
of a joint due to disease, injury, or surgical procedure.  
See Lewis v. Derwinski, 3 Vet. App. 259 (1992).)  In the 
absence of ankylosis, the Board may not rate the veteran's 
service-connected low back disability as ankylosis.  Johnston 
v. Brown, 10 Vet. App. 80 (1997).  Consequently, a rating 
higher than 40 percent is not warranted for the veteran's 
service-connected lumbosacral strain under either Diagnostic 
Code 5286 or Diagnostic Code 5289.  38 C.F.R. § 4.71a (2002).

The Board also considers the appropriateness of evaluating 
the veteran's service-connected lumbosacral strain under 
Diagnostic Code 5285.  There is no suggestion in the record, 
however, that the veteran had ever fractured a vertebra.  
Furthermore, the veteran's service-connected lumbosacral 
strain does not contemplate either neck involvement or 
involvement to the extent contemplated by a 100 percent 
rating under Diagnostic Code 5285, such as cord involvement 
requiring long leg braces.  Consequently, a higher rating is 
not warranted under Diagnostic Code 5285.  38 C.F.R. § 4.71a 
(2002).

Similarly, considering the veteran's lumbosacral strain under 
the criteria that became effective September 26, 2003, the 
current 40 percent evaluation is appropriate since the 
evidence does not show either favorable or unfavorable 
ankylosis of the entire spine.  68 Fed. Reg. 51,454, et seq. 
(Aug. 27, 2003) (to be codified as amended at 38 C.F.R. §§ 
4.71a, Diagnostic Codes 5235 to 5243).  Specifically, while 
the record shows that the veteran's range of lumbar spine 
motion is restricted, and that he experiences additional 
restriction from pain, he clearly retains a level of lumbar 
motion even when any functional loss due to pain is 
considered.  In the absence of ankylosis of any portion of 
the spine, an evaluation in excess of 40 percent under the 
new criteria is not warranted.  

Additionally, the record does not show that the veteran has 
any bowel or bladder impairment that would allow for a 
separate evaluation.  The medical evidence also does not 
show that veteran's service-connected lumbosacral strain 
causes any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment 
in order to warrant a separate rating.  68 Fed. Reg. 51454, 
51456 (to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243, Note (1)).  Although a private physician in 
August 2000 indicates that the veteran may have had 
neurological deficits in the leg, it was not confirmed that 
such neurological deficits were attributable to service-
connected lumbosacral strain rather than to another service-
connected disability or non-service-connected degenerative 
disc disease.  Given that the veteran failed to report for 
his MRI test scheduled in November 2003, the Board is unable 
to determine whether the veteran's service-connected strain 
included objective neurologic abnormalities.  38 C.F.R. 
§ 3.655 (2003).

(The Board notes that the provisions of Diagnostic Code 5293, 
which pertain to intervertebral disc syndrome, were changed 
effective from September 23, 2002, and then that code section 
was changed to Code 5243 as of September 26, 2003. However, 
because the veteran's service-connected lumbosacral strain is 
not shown to be manifested by disc pathology, it is not 
necessary for the Board to consider the present claim under 
Code 5243 or the September 2003 version of Code 5293.)

The Board, in reaching the conclusion above, has considered 
the veteran's arguments as set forth in his written 
statements to the RO, and at RO and Board hearings.  While a 
lay witness can testify as to the visible symptoms or 
manifestations of a disease or disability, his or her belief 
as to its current severity under the rating criteria is not 
probative evidence.  This is so because only someone 
qualified by knowledge, training, expertise, skill, or 
education, which the veteran is not shown to possess, may 
provide evidence requiring medical findings.  Layno v. Brown, 
6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

The Board lastly has considered whether the veteran is 
entitled to a rating for lumbosacral strain on account of 
considerations outside the schedular rating criteria.  The 
Board, however, finds that the evidence does not tend to show 
that the service-connected disability has presented such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) (2003).  
As noted above, there is no evidence that the nature and 
severity of these symptoms are beyond what is contemplated by 
the applicable criteria.  Although a July 1999 VA examiner 
indicated that the veteran was totally disabled and he was 
having gradual but very minimal improvement, the record does 
show that when examined by VA in November 2003, the veteran 
was, in fact, employed as a geologist and there was no 
medical opinion offered suggesting that the veteran was 
disabled to the extent of his being unemployable.  

In addition, the current evidence of record does not reflect 
that the veteran has required frequent hospitalization for 
his service-connected lumbosacral strain disability, or 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards that are 
based on the average impairment of employment.  In view of 
these findings and in the absence of evidence of 
extraordinary symptoms, the Board concludes that the 
schedular criteria adequately contemplates the nature and 
severity of the veteran's service-connected lumbosacral 
strain.  Therefore, given the lack of evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes that a remand to the RO for referral of 
the issue to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.

Given the nature of the veteran's service-connected 
lumbosacral strain as described above, the Board finds that 
there is no basis under any of the Diagnostic Codes discussed 
above for awarding an evaluation higher than 40 percent at 
any time during the pendency of this claim.  Fenderson, 
supra.  Should the veteran's disability picture change in the 
future, he may be assigned a higher evaluation.  See 38 
C.F.R. § 4.1 (2003).  At present, however, there is no basis 
for such an evaluation.  The Board concludes that, for the 
reasons set out above, the preponderance of the evidence is 
against the claim for a higher evaluation for lumbosacral 
strain.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply; 
therefore, the claim for a higher evaluation of lumbosacral 
strain must be denied.  Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

B.  Left Hip

The veteran's service-connected status-post repair of left 
hip adductor longus and adductor brevis, with adductor 
tenotomy, and symphysis pubis subluxation, has been rated as 
30 percent disabling from October 4, 1998, under Diagnostic 
Code 5315, for a severe muscle injury.  38 C.F.R. § 4.73 
(2003).  Diagnostic Code 5315 provides for the evaluation of 
impairment to the pelvic girdle and thigh, Muscle Group XV, 
mesial thigh group that includes the adductor longus and 
adductor brevis.  The function of these muscles includes 
adduction and flexion of the hip.  The criteria set forth 
under Diagnostic Code 5315 allow for a maximum 30 percent 
rating for severe muscle injuries.  38 C.F.R. § 4.73 
(Diagnostic Code 5315) (2003).  Hence, no greater benefit can 
flow to the veteran under this Code.  

In this regard, the Board notes 38 C.F.R. § 4.56 (2003) 
provides in relevant part:
* * *
(a) An open comminuted fracture with 
muscle or tendon damage will be rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes that the muscle damage is 
minimal.

(b) A through-and-through injury with 
muscle damage shall be evaluated as no 
less than a moderate injury for each 
group of muscles damaged;

(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement;

(d) Under Diagnostic Codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows:
* * *
(4) Severe disability of muscles.  (i) 
Type of injury.  Through and through or 
deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  (iii) Objective 
findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle 
groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability: (A) X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile.  (B) 
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.  (C) Diminished 
muscle excitability to pulsed electrical 
current in electrodiagnostic tests.  (D) 
Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group 
of muscles.  (F) Atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.  

38 C.F.R. § 4.56 (2003).

As noted above, the veteran's service-connected status-post 
repair of left hip adductor longus and adductor brevis, with 
adductor tenotomy, and symphysis pubis subluxation has been 
rated as 30 percent disabling from October 4, 1998, under 
Diagnostic Code 5315 on account of severe disability.  
38 C.F.R. § 4.73 (2003).  

Given the 30 percent disability rating currently assigned for 
the veteran's service-connected status-post repair of left 
hip adductor longus and adductor brevis, with adductor 
tenotomy, and symphysis pubis subluxation, the veteran would 
only be entitled to a higher evaluation under potentially 
applicable Diagnostic Codes if he had muscle injuries 
affecting Muscle Group XIII (Diagnostic Code 5313), XIV 
(Diagnostic Code 5314), XVI (Diagnostic Code 5316), or XVII 
(Diagnostic Code 5317).  However, it is clear that the 
affected muscles belong to Muscle Group XV.

Higher evaluations may also be assigned if the service-
connected problems with muscle and joint, such as the 
symphysis pubis disability cause difficulties such as a flail 
hip joint (80 percent) (Diagnostic Code 5254) or certain 
impairments of the femur (60 or 80 percent) (Diagnostic Code 
5255).  Higher ratings are also assignable for ankylosis of 
the hip.  38 C.F.R. § 4.71a (Diagnostic Code 5250) (2003).  
Additionally, under Diagnostic Code 5252, a 40 percent rating 
is assigned where limitation of flexion of the thigh is 
limited to 10 degrees.  38 C.F.R. § 4.71a (Diagnostic Code 
5252) (2003).  (Full range of motion of the hip is from zero 
to 125 degrees in flexion and zero degrees to 45 degrees in 
abduction.  38 C.F.R. § 4.71, Plate II (2003).)

In the veteran's case, service medical records show that he 
sustained a severe hyperabduction injury to his left 
hemipelvis while playing football.  He underwent a primary 
repair of the avulsion of his adductor brevis and a portion 
of his adductor longus to the left pubis.  He also underwent 
a hernia repair.  While recuperating from his surgery, he re-
injured his left groin region.  Testing disclosed a partial 
re-tear of the adductor tendon and he underwent another 
repair of the left adductor longus.  Thereafter, an adductor 
tenotomy was performed.  

VA x-rays of the hip taken in July 1999 were within normal 
limits.  

In November 2002, the Board determined that additional 
development, to include a VA examination, was necessary to 
determine the severity of the veteran's status-post repair of 
left hip adductor longus and adductor brevis, with adductor 
tenotomy, and symphysis pubis subluxation.  Pursuant to the 
Board's request, a VA orthopedic examination was conducted in 
November 2003.

When examined by VA in November 2003, the veteran complained 
of left hip pain, which was 7/10 in severity.  It was noted 
that the pain stayed in the groin area and was aggravated by 
physical activity.  The examiner reported that the veteran 
limped on his left leg and was unable to walk on his heels or 
toes.  The examiner also reported that with the pelvis fixed, 
rotary movement to the left to 25 degrees produced left 
inguinal pain, and rotary movement to the right produced pain 
at 30 degrees.  Range of motion of the left hip (with knee 
flexed) revealed the veteran could flex the hip to 20 degrees 
producing severe pain, external rotation was 20 degrees, 
internal rotation was 20 degrees, adduction was 20 degrees, 
and abduction was 35 degrees, all of which produced severe 
pain in the inguinal area.  Flexion of the left hip was 
limited to 20 degrees.  There was no tenderness to palpation 
about the lateral aspect of the left hip.  The operative 
repair of the left inguinal area, the movement of the left 
hip produced pain because of weakness.  The veteran had 
symptoms in this regard virtually all of the time, aggravated 
by any activity.  The impressions included status post 
repeated operative procedures of the left thigh and left 
groin with continued severe local pain and limitation of 
motion.  

Despite the veteran's contentions to the contrary (including 
those addressed in his written statements and testimony at 
the RO and before the Board), a review of the record 
indicates that an evaluation higher than 30 percent is not 
warranted for his service-connected status-post repair of 
left hip adductor longus and adductor brevis, with adductor 
tenotomy, and symphysis pubis subluxation.  

As noted above, given the 30 percent rating currently 
assigned for the veteran's service-connected disability, the 
veteran will only be entitled to a higher evaluation under 
other potentially applicable Diagnostic Codes.  This is so 
because the veteran is already assigned the maximum schedular 
rating of 30 percent under Diagnostic Code 5315 (2003).

The Board acknowledges that, while the veteran's left hip has 
been reported to be productive of pain, it has not been shown 
to result in such disabling pain productive of functional 
impairment to warrant consideration of assignment of a rating 
in excess of 30 percent under the criteria of 38 C.F.R. §§ 
4.40, 4.45 and DeLuca, supra.  Although a higher rating may 
be assigned on account of functional losses that equate to 
disability contemplated by greater limitation of motion of 
the hip, DeLuca, supra, the salient point to be made in this 
regard is that the Court in DeLuca stated that such a 
consideration should be undertaken only when it is possible 
for the examiner to provide an opinion as to the degree pain 
further limits motion.  Moreover, it appears that the most 
recent examination took into account the veteran's pain when 
providing his left hip range of motion and he was able to 
flex to 20 degrees, for example.  Such motion equates to a 30 
percent rating under Diagnostic Code 5252.  Additionally, he 
does not have ankylosis of the hip, flail joint, or 
impairment of the femur.

The Board, in reaching the conclusion above, has considered 
the veteran's arguments as set forth in his written 
statements to the RO and at RO and Board hearings.  While a 
lay witness can testify as to the visible symptoms or 
manifestations of a disease or disability, his or her belief 
as to its current severity under the rating criteria is not 
probative evidence.  This is so because only someone 
qualified by knowledge, training, expertise, skill, or 
education, which the veteran is not shown to possess, may 
provide evidence requiring medical findings required by the 
rating criteria.  Layno, 6 Vet. App. at 470; Grottveit, 
5 Vet. App. at 92-93; Espiritu, 2 Vet. App. at 494-95.

Accordingly, given the nature of his service-connected 
status-post repair of left hip adductor longus and adductor 
brevis, with adductor tenotomy, and symphysis pubis 
subluxation as described above, the Board finds that there is 
no basis under any of the Diagnostic Codes discussed above 
for awarding an evaluation higher than 30 percent at any time 
during the pendency of this claim.  Fenderson, supra.  Should 
the veteran's disability picture change in the future, he may 
be assigned a higher evaluation.  See 38 C.F.R. § 4.1 (2003).  
At present, however, there is no basis for such an 
evaluation.  It should also be noted that the various 
Diagnostic Codes that may be applied in this case each 
contemplate limitation of motion due to muscle injury, or 
bone or joint disability.  Consequently, assignment of 
separate ratings is not warranted.  38 C.F.R. § 4.14.  The 
Board concludes that, for the reasons set out above, the 
preponderance of the evidence is against the claim for a 
higher evaluation.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply; therefore, the claim for a higher evaluation must be 
denied.  Gilbert, 1 Vet. App at 49.

The Board further notes that, although the veteran has 
expressed his belief that his service-connected left hip 
disability warrants a higher evaluation, suggesting a claim 
for an extraschedular evaluation, there is no indication that 
problems he has experienced present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1) (2003).  See Bagwell, 9 Vet. App. at 
339.  The current evidence of record does not demonstrate 
that left hip disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
38 C.F.R. § 3.321.  It bears emphasis that the schedular 
rating criteria are designed to take problems such as 
experienced by the veteran into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2003).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of the issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.



C.  Left Inguinal Hernia Repair

The veteran contends that his service-connected left inguinal 
hernia is severe enough to warrant a compensable evaluation.  
The veteran's left inguinal hernia is currently rated as 
noncompensably disabling under Diagnostic Code 7338.  
Disability ratings under Diagnostic Code 7338 are based on 
the presence and size of an inguinal hernia, as well as 
whether it requires any form of support.  Under Diagnostic 
Code 7338, a noncompensable (zero percent) disability rating 
is assigned for a small, reducible inguinal hernia, or an 
inguinal hernia without true hernia protrusion, or an 
inguinal hernia that has not been operated on, but is 
remediable.  38 C.F.R. § 4.114 (Diagnostic Code 7338) (2003).  
A 10 percent disability rating is warranted where the 
evidence shows a post-operative recurrent inguinal hernia 
that is readily reducible and well supported by truss or 
belt.  Id.  A 30 percent rating is warranted for a small 
recurrent postoperative, or un-operated irremediable, 
inguinal hernia, which is not well supported by a truss or is 
not readily reducible.  Id.  A large postoperative recurrent 
hernia, not well supported under ordinary conditions and not 
readily reducible, or when considered inoperable warrants a 
60 percent rating.  Id.

The evidence of record fails to establish that the veteran 
has had a recurrence of the hernia.  The record shows that 
the veteran underwent a left inguinal hernia repair during 
service in May 1996.  Nevertheless, post-service VA and 
private clinical records do not reveal the recurrence of a 
left inguinal hernia.  In order for the veteran to meet the 
criteria for a 10 percent evaluation under Diagnostic Code 
7338, the medical evidence of record must show that a 
recurrent left inguinal hernia is readily reducible and well 
supported by a truss or belt.  In this regard, the Board 
points out that the VA has afforded the veteran several 
examinations and none showed any hernia.  At the most recent 
VA examination in November 2003, the examiner specifically 
concluded that there was no evidence of a recurrent left 
hernia.  The evidence also shows that the veteran has no need 
for a truss or belt for support.  Consequently, given the 
absence of recurrence of hernia, the Board concludes that a 
compensable rating for a left inguinal hernia is not 
warranted under Diagnostic Code 7338.

The Board further notes that, although the veteran has 
expressed his belief that his service-connected left inguinal 
hernia warrants a higher evaluation, suggesting a claim for 
an extraschedular evaluation, there is no indication that 
problems he has experienced present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1) (2003).  See Bagwell, 9 Vet. App. at 
339.  The current evidence of record does not demonstrate 
that such disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
38 C.F.R. § 3.321.  It bears emphasis that the schedular 
rating criteria are designed to take problems such as 
experienced by claimants who have an inguinal hernia into 
account.  The schedule is intended to compensate for average 
impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2003).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of any of the 
left inguinal hernia issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.

II.  The Veterans Claims Assistance Act of 2000

In adjudicating the claims addressed above, the Board has 
considered the applicability of the regulations implementing 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), 
which was signed into law on November 9, 2000.  38 C.F.R. 
§ 3.159 (2003).  These implementing regulations are 
applicable to all claims filed on or after the date of 
enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  
VAOPGCPREC 7-2003.  The regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which information or evidence, if any, the claimant is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
veterans' claims.  With respect to the duty to notify, VA 
must inform the claimant of information "that is necessary 
to substantiate the claim" for benefits.  38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  Id.  

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2003).  In this case, 
the veteran's application is complete.  There is no 
outstanding information required, such as proof of service, 
type of benefit sought, or status of the veteran, to complete 
the application.  

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b), details the 
procedures by which VA will carry out its duty to provide 
notice.  

The Board finds that VA has complied with the notice 
requirements contained in the implementing regulations with 
respect to the claims for higher evaluations.  The record 
reflects that the veteran was specifically advised in July 
2003 of the information and evidence needed to substantiate 
each claim for a higher evaluation, and that the 
correspondence additionally informed him of what evidence VA 
was responsible for obtaining, and what evidence he was 
responsible for obtaining.  The need for specific evidence 
from the veteran was discussed and the veteran was informed 
that he could request assistance in obtaining any outstanding 
evidence.  The Board concludes that the veteran has been 
given the required notice in this case, at least to the 
extent of what was required to substantiate each claim for a 
higher evaluation.

The Board also notes that the VCAA's duty-to-assist provision 
under 38 C.F.R. § 3.159 has been fulfilled.  This section of 
the new regulation sets forth several duties for VA in those 
cases where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 C.F.R. 
§ 3.159(c), (d) (2003).

In this case, the veteran was afforded the opportunity to 
identify any outstanding pertinent medical records regarding 
his claims and there is no outstanding evidence to be 
obtained, either by VA or the veteran.  To the extent 
possible, VA has obtained all pertinent records from sources 
identified by the veteran with regards to his claims.  
Additionally, VA offered the veteran an opportunity to 
provide testimony in support of his claims.  He testified at 
a hearing at the RO in July 2000 and before the undersigned 
VLJ in September 2002.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2003).  In this case, the veteran was afforded 
VA examinations in July 1999 and November 2003, and a VA 
examiner has provided an opinion regarding the severity of 
the veteran's service-connected disabilities.  The veteran 
was also afforded the opportunity to obtain an MRI of the 
lumbosacral spine in an effort to determine whether disc 
disease resulted from his service-connected back disability; 
however, the record shows that he failed to report to the 
test scheduled in connection with his November 2003 VA 
examination.  Given the requirement to rate based on the 
available record in such an instance, 38 C.F.R. § 3.655, the 
Board finds that the RO has satisfied the duty-to-assist 
obligations with respect to medical examinations.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claims.  The veteran has 
not alleged that there is any outstanding evidence that would 
support his contentions.  Moreover, the Board is not aware of 
any outstanding evidence.  Therefore, the Board finds that VA 
has complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

An evaluation higher than 40 percent from October 4, 1998, 
for lumbosacral strain is denied.  

An evaluation higher than 30 percent from October 4, 1998, 
for status-post repair of left hip adductor longus and 
adductor brevis, with adductor tenotomy, and symphysis pubis 
subluxation is denied.

An evaluation higher than zero percent from October 4, 1998, 
for a left inguinal hernia is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



